Citation Nr: 1234305	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine (hereinafter, a low back disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1984 to August 2006.  She is the recipient of multiple decorations, medals, and citations, including the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In the December 2006 rating decision, the Salt Lake City RO established service connection for the Veteran's low back disability; a 20 percent evaluation was assigned from September 1, 2006.  The Veteran expressed disagreement with the assigned evaluation and initiated the current appeal.  Original jurisdiction of the Veteran's claim resides in the VARO in Waco, Texas.  

The Board subsequently remanded the case for further development in April 2010, February 2011 and October 2011.  Specifically, in April 2010, the Board instructed that the RO or VA Appeals Management Center (AMC) was to afford the Veteran a contemporaneous VA examination in connection with her claim.  While such an examination was requested by the AMC in June 2010, this examination was cancelled later that month because it was believed that the Veteran had withdrawn her appeal.  See a June 2010 computer printout.  Thereafter, the Veteran and her representative stated that there was no intention to withdraw the present appeal, and they requested that the VA examination be rescheduled.  See August 2010 and September 2010 statement from the Veteran and her representative.  The Veteran's claim was returned to the Board.  

In February 2011, the Board remanded the Veteran's claim again, instructing that the RO or AMC should obtain updated VA treatment records from the VA Medical Center in Temple, Texas, dated from September 2008 to the present and, thereafter, afford the Veteran a contemporaneous VA examination in connection with her claim.  After the Veteran was afforded an April 2011 VA examination, her claim was returned to the Board.  

In the October 2011 remand, the Board noted that the RO/AMC had failed to request updated treatment records from the VA Medical Center in Temple, Texas, as instructed by the Board in February 2011.  As such, the Board instructed that these records were to be obtained and the Veteran was to be scheduled for another VA examination.  The record reflects that the Veteran's VA treatment records were obtained and associated with the claims file in September 2011, and she was afforded another VA examination in November 2011.  The Veteran's claim has been returned to the Board for appellate review.

In light of above, the Board finds that VA has substantially complied with the Board's November 2009 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the preponderance of the evidence reflects that her service-connected low back disability is manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no objective evidence of neurological impairment secondary to the Veteran's service-connected low back disorder, doctor-prescribed incapacitating episodes during any 12 month period or ankylosis of the thoracolumbar spine and Veteran is not rendered unable to secure or follow a substantially gainful occupation due to her service-connected low back disability.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, but no more, for the Veteran's service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.71a, 4.124a, Diagnostic Codes 5237 - 5243 and 8520 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim decided herein arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2006 fully satisfied the duty to notify provisions concerning her claim for service connection.  She was informed of the types of evidence that could substantiate her claim, such as medical records or lay statements regarding personal observations.  She was asked to provide information as to where she had been treated for her back disability and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  The March 2006 VCAA letter also notified the Veteran of how VA determines disability ratings and effective dates at the time of the initial adjudication of her claims.  See Dingess, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As noted in the Introduction, the Board previously remanded the Veteran's claim for the express intention of obtaining updated VA treatment records.  Otherwise, the Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in March 2006, August 2008, April 2011 and November 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability since she was last examined in November 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The March 2006, August 2008, April 2011 and November 2011 VA examination reports reflect that the Veteran's VA claims file was present and reviewed by the VA examiners in connection with each of these examinations.  While the Board has noted inadequacies in certain facets of the August 2008 and April 2011 VA examinations in prior remands, when viewed together, the four VA examination reports reflect that the examiners reviewed the Veteran's medical history as it applies to her claim for an increased evaluation, and the reports are congruent with the other medical evidence of record.  Accordingly, the Board finds that the VA examinations of record are adequate for the purposes of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Discussion

The Veteran's service-connected low back disability is currently evaluated 20 percent disabling under Diagnostic Code 5242 pertaining to degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2011).  The evidence of record reflects that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine.  See e.g., a November 2008 MRI report and a September 2010 x-ray report.  The current regulations hold that all spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 - 5242) and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243). 

For diagnostic codes 5235 to 5242, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply:  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)).  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for:  a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Concerning the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the evidence of record, to include the Veteran's statements, fail to reflect that she has been diagnosed with intervertebral disc syndrome or that she has been prescribed bedrest by a doctor due to her service-connected low back disability.  See e.g., the November 2011 VA examination report.  Accordingly, an increased evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For the Veteran's claim to succeed under the General Rating Formula for Diseases and Injuries of the Spine, the record must reflect at least forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5242.  Concerning range-of-motion findings and the Veteran's complaints of pain on motion of her thoracolumbar spine, the Veteran is certainly competent to attest to factual matters of which she has first-hand knowledge, e.g., experiencing pain upon movement.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Court has recently held that "pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion, such as the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5242).  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  The Board notes the Court's prior decision in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) which held that "painful motion ... is deemed to be limited motion."  However, in Mitchell, the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings).  Since the Veteran's service-connected low back disability is compensably evaluated, the Board is controlled by the Court's holding in Mitchell.  

After a review of the record, the Board concludes that a preponderance of the evidence reflects that the Veteran's service-connected low back disability manifests in flexion of the thoracolumbar spine to 30 degrees or less.  Specifically, while the Veteran demonstrated 40 degrees of flexion of her thoracolumbar spine at the March 2006 VA examination, the examiner noted objective signs of pain upon flexion starting at 20 degrees.  The Board notes that the August 2008 and April 2011 VA examination reports reflect that the Veteran demonstrated flexion of her thoracolumbar spine to 90 degrees and 80 degrees, respectively, without further limitation due to pain or upon repetition; however, the November 2011 VA examination report shows that, while the Veteran initially demonstrated 70 degrees of flexion of her thoracolumbar spine and 50 degrees of flexion after repetitive motion testing as per the Court's holding in DeLuca, it was noted by the examiner that there were objective signs of painful motion at zero degrees.  

In light of above, the Board concludes that the range-of-motion findings demonstrate limitation of motion of the Veteran's thoracolumbar spine which most closely approximates the criteria for a 40 percent evaluation as per the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered whether the symptomatology associated with the Veteran's service-connected low back disability meets an even higher evaluation; however, the record is devoid of any evidence which approximates the criteria for a 60 percent evaluation.  Specifically, there is no evidence reflecting incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine.  Accordingly, a higher evaluation may not be assigned at any time during the pendency of the appeal.  

Under VA regulations, separate disabilities (i.e., neurological manifestations) arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993); see also 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2011).

In the present case, the Veteran's VA claims file is replete with the Veteran's subjective complaints of pain, numbness and tingling which radiates into her lower extremities.  See the March 2006, August 2008, April 2011 and November 2011 VA examination reports.  The Veteran is competent to report symptomatology which she has experienced first-hand (i.e., pain, numbness, tingling of the lower extremities); however, she does not have the specific training necessary to credibly state that the pain she experiences is related to her service-connected low back disability.  See Jones, Layno, Barr, Buchanan, Espiritu and Washington, all supra.  

It appears that the evidence concerning whether the Veteran demonstrates neurological symptomatology secondary to her service-connected low back disability is tenuous.  A February 2006 MRI test reflected neural foraminal stenosis at L4-5 and L5-S1 with S1 nerve root contact without displacement.  However, a more recent MRI report dated in November 2008 reflects a "very mild diffuse posterior annular bulge indenting thecal sac anteriorly" at L4-5 and L5-S1 with no disc protrusion, central canal stenosis or neural foraminal encroachment at any level.  

Diagnostic Code 8520 provides that, for paralysis of the sciatic nerve, a 10 percent evaluation is warranted for incomplete paralysis to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The April 2011 and November 2011 VA examination reports reflect the examiners' notations of the contradicting evidence concerning whether the Veteran experiences radiculopathy secondary to her service-connected low back disability.  The April 2011 VA examiner noted that there was "no radiculopathy found" upon clinical evaluation.  Moreover, while the November 2011 VA examiner observed the Veteran's subjective complaints of mild, intermittent radicular pain of the bilateral lower extremities due to involvement of the sciatic nerve, it was concluded that there was "no evidence of radiculopathy noted on today's examin[ination]."  The examiner further explained that the Veteran's description of radicular pain was "consistent with L5-S1 dermatomes"; however, the "subjective findings (walking very slow[ly], [range-of-motion] testing, muscle strength testing and stated symptoms) may suggest a possible affective component or a learned behavioral pattern superimposed on chronic pain."  

In light of the above, the Board concludes that an additional 10 percent evaluation for neurologic symptomatology secondary to the Veteran's service-connected low back disability is not warranted under the criteria of Diagnostic Code 8520.  While the Veteran has subjectively complained of such symptomatology, there is no objective evidence of a neurological deficit associated with the Veteran's service-connected low back disability.  

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then a total evaluation based on individual unemployability due to that service-connected disability (TDIU) must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  

In this case, the Board observes that the Veteran is employed as a part-time teacher's aide.  See the November 2011 VA examination report.  There is no evidence of record, to include the Veteran's statements, which reflect that the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected low back disability.  Indeed, no examiner has stated the Veteran's service-connected low back disability alone has rendered her unable to secure or follow a substantially gainful occupation.  As such, no further consideration of this matter is warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's service-connected disability is so exceptional or unusual so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for such.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture or that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the available Diagnostic Codes, but the Veteran's disability does not result in such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the Veteran's low back disability is inadequate as applied to evidence.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) are not met at any time during the pendency of the appeal.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  





ORDER

A 40 percent evaluation, but no more, for the Veteran's service-connected low back disability, is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


